Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se unieron los Jueces Asociados Señores Hernández Denton y Corrada Del Río.
La Mayoría determina que el peticionario no incurrió en violación alguna a la Ley para Regular las Operaciones de Establecimientos Comerciales de Puerto Rico,(1) a la Ley de Monopolios de Puerto Rico(2) y al Reglamento sobre Competencia Justa Núm. VII, adoptado por la Junta Espe*605cial sobre Prácticas Injustas de Comercio de la Oficina de Asuntos Monopolísticos del Departamento de Justicia de Puerto Rico.(3) La decisión mayoritaria se sostiene en que no se demostró por el Departamento de Asuntos del Consu-midor que se efectuó la venta de un artículo no exento bajo el primero de los referidos estatutos. La Mayoría establece que para que haya una violación al estatuto que regula las operaciones de establecimientos comerciales tiene que de-mostrarse mediante prueba directa o circunstancial que, en efecto, ocurrió una venta de un artículo no exento por el estatuto, dentro del período prohibido para así hacerlo. Es-tablece, además, la opinión mayoritaria que la mera au-sencia de restricciones o barreras físicas para impedir el acceso del público a las áreas restringidas no constituye una violación a las disposiciones estatutarias arriba mencionadas. Respetuosamente, disentimos por los funda-mentos que expondremos a continuación.
HH
El Sr. Lucas Malavé Rivera era dueño y operaba el Su-permercado Jardines de Caparra, localizado en el Centro Comercial Jardines de Caparra en Bayamón, Puerto Rico. En dicho establecimiento comercial se vendían artículos de supermercado y se operaba una panadería.(4)
El domingo 21 de agosto de 1994 el Departamento de Justicia de Puerto Rico, por medio del Negociado de Inves-tigaciones Especiales, realizó una investigación y encontró que el establecimiento comercial del Sr. Lucas Malavé Rivera había abierto al público en general a las 8:10 de la mañana.(5) El 3 de noviembre de 1997 el Departamento de Justicia presentó una querella contra éste ante el Depar-*606tamento de Asuntos del Consumidor,(6) para alegar que el querellado había violado el Art. 5 de la Ley para Regular las Operaciones de Establecimientos Comerciales,(7) así como los Arts. 3(a) y 9 de la Ley de Monopolios de Puerto Rico.(8) Argüyó, además, que el querellado había violado las disposiciones de los Arts. Ill y IV(32) del Reglamento sobre Competencia Justa Núm. VII, supra, que proscribe métodos injustos de competencia comercial.(9) La vista ad-ministrativa se celebró el 13 de agosto de 1999,(10) y com-pareció como testigo el agente del Negociado de Investiga-ciones Especiales, Sr. Ismael Cintrón Cintrón. Dicho agente testificó que el día de la investigación el Supermer-cado Jardines de Caparra había abierto al público en general a las 8:10 de la mañana.(11) Añadió que el área de su-permercado estaba compuesta por varias góndolas, en el cual se vendían distintos artículos. Expresó que el estable-cimiento contaba con un área de carnicería y otra de panadería.(12) El agente Cintrón Cintrón testificó que los clientes del establecimiento entraban tanto al área de la panadería como a la del supermercado, incluyendo la car-nicería, como si se tratara de un solo negocio.(13)
La evidencia documental presentada en la vista, así como el propio testimonio del Sr. Lucas Malavé Rivera, de-mostraron que el querellado rendía una sola planilla de contribución sobre ingresos, en cuanto a los ingresos que recibía de la panadería y del área de supermercado.(14) Asi-mismo quedó demostrado que los informes trimestrales de los salarios pagados a los empleados de ambas operaciones *607de negocios eran sometidos en conjunto ante el Departa-mento del Trabajo de Puerto Rico.(15) Se encontró probado que, para la semana que comprende el 21 de agosto de 1994, el Sr. Lucas Malavé Rivera tenía en nómina a trece empleados.(16) Para esa misma fecha, dos empleadas del área de supermercado habían registrado en sus tarjetas de trabajo como hora de entrada las 7:31 a.m. y 8:00 a.m., respectivamente. (17) Seis de los trece empleados que esta-ban en la nómina del establecimiento comercial del quere-llado para esa fecha, aparecían en la nómina de la panadería.(18) Finalmente, dos de las empleadas que apa-recían en la nómina de la panadería aparecían identifica-das en las tarjetas de los empleados como cajeras, pero no se especificaba si estaban asignadas al área de supermer-cado o de la panadería. (19) Las cuatro empleadas restantes aparecían en la nómina y en las taijetas de empleados de la panadería.(20)
El Sr. Lucas Malavé Rivera solicitó la desestimación de la querella presentada ante el Departamento de Asuntos del Consumidor, alegando que le aplicaba la exención con-tenida en el Art. 6b de la Ley para Regular las Operaciones de Establecimientos Comerciales,(21) por tener siete em-pleados o menos para la fecha de los hechos en cada una de las dos áreas de su establecimiento comercial (supermerca-do y panadería). Sostuvo que la panadería y el supermer-cado eran operaciones de negocios separados, por lo que sus empleados no debían ser considerados como una uni-dad para efectos del mencionado estatuto.(22)
El 9 de marzo del 2000, el Departamento de Asuntos del *608Consumidor de Puerto Rico emitió una resolución para de-terminar que las violaciones imputadas habían sido come-tidas por el Sr. Lucas Malavé Rivera. (23) Dicho foro admi-nistrativo concluyó que las dos operaciones de negocios del querellado constituían un solo establecimiento comercial, a base de la prueba documental y testifical presentada en la vista evidenciaria.(24) Determinó que el propio testimonio del querellado apuntaba en tal dirección. El Departamento de Asuntos del Consumidor concluyó que si la parte quere-llada tuviera dos operaciones de negocios distintos, hu-biera tenido nóminas y tarjetas de empleados separadas para los empleados del área de supermercado y los de la panadería.(25) Concluyó, además, que hubiera tributado los ingresos de ambas operaciones de negocios en planillas de contribución sobre ingresos separadas.(26) Determinó que el día de la investigación habían más de siete personas em-pleadas en el negocio del querellado/27) El Departamento de Asuntos del Consumidor le ordenó al querellado que cesara y desistiera de incurrir en violaciones a la Ley para Regular las Operaciones de Establecimientos Comerciales y a la Ley de Monopolios de Puerto Rico/28) Le impuso al Sr. Lucas Malavé Rivera una multa administrativa ascen-dente a diez mil dólares ($10,000) y dos mil dólares ($2,000) en concepto de honorarios de abogado, a pagarse a favor de la Oficina de Asuntos Monopolísticos del Departa-mento de Justicia de Puerto Rico/29)
Inconforme con tal determinación, el 10 de abril de 2000 el querellado presentó un recurso de revisión administra-*609tiva ante el Tribunal de Circuito de Apelaciones de Puerto Rico.(30) Alegó que el Departamento de Asuntos del Consu-midor había incurrido en error al concluir que tanto el área de la panadería como la de supermercado constituían un único negocio, con trece empleados en nómina, y que las actividades comerciales realizadas en el establecimiento comercial del querellado no estaban exentas del cumpli-miento de las disposiciones de la Ley para Regular las Ope-raciones de Establecimientos Comerciales.(31) El 13 de oc-tubre de 2000 el foro apelativo intermedio expidió el auto y confirmó la determinación de la agencia. (32) Encontró que el peticionario no había logrado derrotar la presunción de legalidad y corrección que cobija las decisiones de los orga-nismos administrativos, por lo que la decisión recurrida debía sostenerse.(33) El peticionario presentó una moción de reconsideración ante el Tribunal de Circuito de Apela-ciones el 1ro de noviembre de 2000,(34) la cual fue declarada no ha lugar el 13 de noviembre de 2000.(35)
No conforme, el peticionario acudió ante nos el 14 de diciembre de 2000, señalando la comisión por el Tribunal de Circuito de Apelaciones de los errores siguientes:
Erró el ilustrado foro apelativo al concluir que existe eviden-cia sustancial para concluir que el Peticionario violó la [L]ey de [C]ierre, la de [A]suntos [M]onopolísticos y el [R]eglamento de [C]ompetencia [J]usta [N]úmero VII.
Erró el ilustrado foro apelativo al concluir que los negocios del Peticionario eran uno solo[,] porque los ingresos prove-nientes de los mismos los tributaba en un [sic] misma planilla de contribución sobre ingresos. Petición de certiorari, pág. 8.
*610I — I HH
La Ley para Regular las Operaciones de Establecimien-tos Comerciales constituye la coyuntura que enlaza en un estatuto los propósitos del Estado de protección social de la clase trabajadora, con la flexibilidad necesaria para ajus-tar las transformaciones económicas del devenir histórico puertorriqueño.(36) La intención legislativa que la animó fue múltiple. Se persiguió ofrecer a la clase trabajadora un día uniforme de descanso, mientras se ofrecía al consumi-dor puertorriqueño opciones más amplias para efectuar sus compras. Además, se atemperaron los Arts. 553 al 556 del Código Penal de Puerto Rico, 33 L.P.R.A. ant. sees. 2201-2205, hoy derogadas, conocidos en conjunto como la Ley de Cierre, con la legislación laboral hasta entonces adoptada por la Asamblea Legislativa de Puerto Rico.(37) La Ley para Regular las Operaciones de Establecimientos Comerciales permite la apertura dominical, según un ho-rario indicado, manteniendo unas garantías y unos benefi-cios para los trabajadores que laboran ese día. De la misma manera, dicho estatuto intenta proteger a los pequeños y medianos comerciantes de la competencia de las grandes cadenas comerciales.(38) Dicha ley persigue, además, casti-gar las prácticas monopolísticas.
Por su parte, las disposiciones de la Ley de Monopolios de Puerto Rico y del Reglamento sobre Competencia Justa Núm. VII intentan combatir las prácticas comerciales in-justas y monopolísticas. Específicamente, la Ley de Mono-polios de Puerto Rico intenta asegurarle al pueblo de Puerto Rico en general, y a los pequeños comerciantes en particular, los beneficios de la libre competencia y evitar *611las concentraciones de poder económico.(39) El Reglamento sobre Competencia Justa Núm. VII establece, mediante un listado no taxativo, los actos que se consideran prácticas injustas de competencia. Mediante este Reglamento se in-tenta evitar que establecimientos comerciales incurran en actividades inescrupulosas de negocios que tienen un efecto nocivo sobre nuestra economía; muy en particular sobre aquellos comerciantes honrados que por este tipo de práctica anticompetitiva se ven forzados a cerrar sus negocios. (40)
Aclarados los propósitos que persiguen los referidos es-tatutos y el mencionado cuerpo reglamentario, atendemos el primer señalamiento de error. El peticionario alega que el Tribunal de Circuito de Apelaciones incidió al concluir que el Departamento de Asuntos del Consumidor tenía evi-dencia sustancial en el expediente para determinar que se incurrió en violación a lo dispuesto por los estatutos y el reglamento antes mencionados.
Es norma reiterada que la revisión judicial de las deter-minaciones finales de las agencias administrativas tiene un carácter limitado. La función de los tribunales se limita a determinar si la actuación de la agencia revisada no fue ultra vires, arbitraria o caprichosa. (41) Nuestra tarea con-siste en constatar que las determinaciones de hechos del organismo administrativo se fundamentan en evidencia sustancial contenida en la totalidad del expediente administrativo.(42) Si éstas sobrepasan este escrutinio judicial, deben sostenerse.(43) Las agencias administrativas *612cuentan con la experiencia y los conocimientos altamente especializados necesarios para poner en vigor las leyes de las que son custodios.(44) Evidencia sustancial es aquella evidencia relevante que una mente razonable puede acep-tar como adecuada para sostener una conclusión. (45) No basta con una mera scintilla de evidencia. Sólo interveni-mos con las determinaciones fácticas de un organismo ad-ministrativo cuando concluimos que éstas no se sostienen en la evidencia que obra en la totalidad del expediente.(46) La parte que impugna las determinaciones de hecho de una agencia administrativa tiene la obligación de identifi-car la existencia de prueba distinta a la considerada, que reduce o menoscaba el valor probatorio de la prueba to-mada en cuenta por el organismo administrativo.(47) Las determinaciones administrativas gozan de una presunción de legalidad y corrección.(48)
Las conclusiones de derecho, sin embargo, serán revisa-bles por el Tribunal de Circuito de Apelaciones y este Tribunal en todos sus aspectos.(49) No obstante, como regla general, le reconocemos gran peso y deferencia a las inter-pretaciones de un estatuto hechas por la agencia adminis-trativa encargada de su cumplimiento.(50) La interpreta-ción impartida al estatuto por la agencia llamada a aplicarlo no tiene que ser la única. Basta con que la inter-pretación de la agencia sea razonable y compatible con el propósito legislativo que la animó.(51) No obstante, las con-clusiones de derecho de la agencia no merecen deferencia si *613éstas afectan derechos fundamentales, si son irrazonables o conducen a la comisión de injusticias.(52) Tampoco ha de prevalecer la interpretación de la agencia, cuando ella produce resultados incompatibles o contrarios al propósito del estatuto interpretado y a su política pública. (53)
El Art. 5 de la Ley para Regular las Operaciones de Establecimiento Comerciales, supra, disponía, al momento de ocurrir los hechos, lo siguiente:(54)
Los establecimientos comerciales podrán abrir al público durante los días domingo solamente durante el horario desde las 11:00 a.m. hasta las 5:00 p.m. Cuando fueren domingo los días especificados en la see. 302 ó en el inciso (b) de la see. 303 de este título, la apertura y cierre de los establecimientos co-merciales se regirá por las disposiciones contenidas en las sec-ciones antes mencionadas.
Los establecimientos comerciales permanecerán cerrados los domingos sin que pueda realizarse en éstos ninguna clase de trabajo fuera del horario que se establece en esta sección excepto que una hora después de su cierre podrán realizar aquellas labores que se relacionen con la continuidad de sus operaciones y el mantenimiento de su planta física. (Énfasis suplido.)
La prueba presentada ante el Departamento de Asuntos del Consumidor demostró que el Supermercado Jardines de Caparra abrió al público en general el domingo 21 de agosto de 1994, a las 8:10 de la mañana, en violación a lo dispuesto por el Art. 5 de la Ley para Regular las Opera-ciones de Establecimientos Comerciales, supra. Dicha con-clusión se sostiene en la prueba testifical presentada y en la prueba documental admitida, consistente en las tarjetas *614de trabajo de dos empleadas del supermercado que regis-traron como hora de entrada las 7:31 a.m. y 8:00 a.m., res-pectivamente, precisamente el día cuando se realizó la investigación. Esta determinación de la agencia no fue re-futada por el peticionario. No obstante, el peticionario ar-guye que su establecimiento comercial estaba exento de las disposiciones de la Ley para Regular las Operaciones de Establecimientos Comerciales, porque estaba organizado en dos operaciones comerciales independientes con accesos separados, siendo una de ellas una panadería, y que ambos negocios contaban para la fecha de la investigación con siete empleados o menos en sus nóminas.
El Art. 6 de la Ley para Regular las Operaciones de Establecimientos Comerciales, 29 L.RR.A. see. 305, con-tiene un listado taxativo de los establecimientos comercia-les exceptuados de cumplir con los preceptos de dicha ley. La disposición estatutaria, en lo pertinente, expresa lo si-guiente^55)
No estarán sujetos a las disposiciones sobre apertura y cie-rre señaladas en las sees. 302, 303 y 304 de este título los siguientes establecimientos comerciales:
(a) Los operados exclusivamente por sus propios dueños, sus parientes dentro del segundo grado por [de] consanguinidad o afinidad.
(b) Los que sean propiedad de personas naturales o jurídicas y que no tengan más de siete (7) empleados en su nómina se-manal, pero sujetos a las disposiciones y penalidades de las sees. 307, 308 y 310 de este título.
(c) Los ubicados en lugares dedicados exclusivamente al de-sarrollo de actividades culturales, artesanales, recreativas o deportivas, cuyos artículos de ventas estén relacionados con la actividad que se realiza en el lugar.
*615(d) Los dedicados principalmente a la elaboración de ali-mentos y venta directa al público de comidas confeccionadas u otros alimentos, incluyendo restaurantes, cafés, fondas, pana-derías, reposterías y empresas donde solamente se vende leche, café confeccionado, hielo, mantecados, helados o dulces. (Enfa-sis suplido.)
¿Le aplica alguna de las excepciones contenidas en el Art. 6 de la Ley para Regular las Operaciones de Estable-cimientos Comerciales, supra, al establecimiento del peti-cionario? Contestamos dicha interrogante en la afirmativa.
El historial legislativo de dicho estatuto nos ilustra so-bre la controversia que hoy enfrentamos. El Informe de la Comisión Especial sobre el Estudio de la Ley de Cierre de la Cámara de Representantes de Puerto Rico, supra,(56) ex-puso justamente la situación que tenemos ante nos para ejemplificar el alcance del último párrafo del Art. 6, supra. En el referido artículo se considera la posibilidad de que un negocio mantenga actividades comerciales exentas, con-juntamente con actividades no exentas. El Art. 6, supra, dispone, además, lo siguiente:
Cuando un establecimiento comercial realice operaciones cu-biertas por las excepciones de esta sección conjuntamente con operaciones sujetas a las disposiciones de las sees. 302, 303 y 304 de este título, podrá realizar solamente las operaciones exentas bajo esta sección de forma continua sin sujeción al ho-rario establecido en las sees. 302, 303 y 304 de este título y tomará todas las precauciones que sean necesarias para impe-dir el acceso del público consumidor y evitar las operaciones no exentas durante las horas de cierre dispuestas en este capítulo. El Secretario del Trabajo y Recursos Humanos tendrá facultad para vigilar y requerir el cumplimiento de esta disposición y señalará por reglamento las precauciones que deberán obser-varse en la situación aquí prevista. (Enfasis suplido.)
El referido Informe de la Comisión Especial sobre el Es-tudio de la Ley de Cierre de la Cámara de Representantes *616de Puerto Rico, al comentar sobre esta disposición estatu-taria, expresó lo siguiente:
Por supuesto, si en un establecimiento comercial se realizan otras actividades no exentas, el establecimiento comercial po-drá operar sin las restricciones impuestas por la ley sólo en las actividades económicas exentas. Por ejemplo, si existe una combinación de colmado con cafetería o similar podrá abrir la sección de cafetería pero no la de colmado durante los días y horas que se establece para el cierre. (Enfasis suplido.)
Concluimos que este curso de acción es el más sensato y apropiado para las circunstancias particulares del caso de marras. El establecimiento comercial del querellado de autos realizaba actividades exentas junto con actividades co-merciales cubiertas por la Ley para Regular las Operacio-nes de Establecimientos Comerciales. Así lo determinó la agencia administrativa recurrida en sus determinaciones de hecho. El Departamento de Asuntos del Consumidor concluyó que el Supermercado Jardines de Caparra se de-dicaba al negocio de panadería y ala venta de comestibles. Una panadería, por disposición expresa de ley, está exenta de las horas de apertura y cierre dispuestas en el Art. 5, supra. No obstante, el Art. 6 de la Ley para Regular las Operaciones de Establecimientos Comerciales, supra, le im-pone al dueño del establecimiento comercial, que realiza actividades comerciales mixtas, la obligación de tomar to-das las precauciones que sean necesarias para impedir el acceso del público consumidor al área restringida y así evi-tar que se realicen operaciones no exentas durante las horas de cierre establecidas por ley. Quedó demostrado que el que-rellado no tomó ninguna precaución, ya que los clientes re-corrían todas las áreas del establecimiento comercial libremente. Concluimos que el querellado violó las disposi-ciones de la Ley para Regular las Operaciones de Estable-cimientos Comerciales al no tomar ninguna precaución y realizar una actividad comercial no exenta en las horas restringidas. No podemos avalar la alegación del peticiona-rio relativa a que el área de supermercado contaba con *617siete empleados o menos y, por lo tanto, estaba exenta de la Ley para Regular las Operaciones de Establecimientos Co-merciales por virtud de la excepción señalada en su Art. 6(b). Quedó establecido por la prueba examinada por la agencia, que el 21 de agosto de 1994 dos de las empleadas que ejercían funciones de cajera y que aparecían en la nó-mina de la panadería, laboraron ese día. No obstante, de sus tarjetas de asistencia no se desprende en qué área laboraron. De la prueba estipulada surge que de las tarje-tas de los demás empleados surgía el área de trabajo en que laboraban. Sin embargo, esas dos empleadas ejercían sus funciones, sin distinción, entre el área de la panadería y la del supermercado. (57)
El peticionario alega, y la Mayoría acoge su argumento, que para que el Departamento de Asuntos del Consumidor pueda establecer una infracción a lo dispuesto en el Art. 5 de la Ley para Regular las Operaciones de los Estableci-mientos Comerciales, supra, tiene que demostrar con prueba directa o circunstancial que efectivamente se realizó la venta de artículos no exentos. No compartimos tal criterio. No podemos avalar la posición mayoritaria que establece que es necesario demostrar la venta de un artículo no exento para que se configure una violación al estatuto. Entendemos que es suficiente con establecer que el área no exenta estaba abierta o expuesta al público fuera de las horas permitidas para que se infrinja lo dispuesto en los Arts. 5 y 6 del referido estatuto, supra. Surge claramente de la transcripción de la vista administrativa que una de las cajas registradoras del área de supermercado estaba abierta al público general antes de las horas permitidas y que los consumidores discurrían libremente por las góndo-las de esa área del establecimiento comercial.(58)
*618El peticionario levanta como segundo señalamiento de error que el Tribunal de Circuito de Apelaciones incidió al concluir que las operaciones de negocios del querellado constituían un solo establecimiento comercial, fundamen-tándose en que la planilla de contribución sobre ingresos del peticionario registraba ambas actividades comerciales en un solo informe y no separadamente. Este constituyó uno de los fundamentos utilizados por el Departamento de Asuntos del Consumidor para formular su decisión final. No compartimos tal criterio. Concluimos que era innecesa-rio, para evaluar y adjudicar la controversia de autos, uti-lizar dicho criterio para llegar a una determinación sobre si las violaciones imputadas se cometieron. Las circunstan-cias fácticas del caso de autos, producto de la investigación inicial, eran suficientes para establecer que se cometieron infracciones a la Ley para Regular las Operaciones de Es-tablecimientos Comerciales y a la Ley de Monopolios de Puerto Rico. La Ley de Contribuciones sobre Ingresos de 1954(59) y el Código de Rentas Internas de Puerto Rico de 1994(60) no contienen disposición legal alguna que obligue a una persona natural a presentar una Planilla de Contribu-ción sobre Ingresos separada por cada operación de nego-cios que realice esa persona como comerciante individual.(61)
rH HH 1 — 1
El Art. 11 de la Ley para Regular las Operaciones de Establecimientos Comerciales, supra, ofrece dos cauces a seguir para la tramitación de las infracciones a las dispo-siciones de dicho estatuto. El referido artículo disponía, al *619momento de ocurrir los hechos que dan base a la querella, lo siguiente :(62)
Cada infracción a las disposiciones de este Capítulo consti-tuirá un delito menos grave que será castigado con multa que no será menor de cinco mil (5,000) dólares ni mayor de cin-cuenta mil (50,000) dólares o pena fija de reclusión por un término de un (1) año o ambas penas a discreción del tribunal. En caso de mediar circunstancias agravantes, la pena de re-clusión será aumentada a tres (3) años y de mediar circuns-tancias atenuantes la pena de reclusión será reducida a seis (6) meses. Las personas acusadas por infringir las disposicio-nes de este Capítulo tendrán derecho ajuicio por jurado. Cada violación a las disposiciones de este Capítulo cometida en una unidad o tienda del establecimiento constituirá una violación distinta y separada.
Toda infracción a las disposiciones de este Capítulo consti-tuirá además una práctica o método injusto y desleal de competencia. En estos casos la Oficina de Asuntos Monopolís-ticos podrá radicar y tramitar la correspondiente querella ante el Departamento de Asuntos al Consumidor a tenor con lo dis-puesto en la see. 259 del Título 10. El Departamento de Asun-tos del Consumidor impondrá a los violadores de la ley multas administrativas que no serán menores de cinco mil (5,000) dó-lares ni mayores de cincuenta mil (50,000) dólares, las cuales ingresarán al Fondo Especial creado por la see. 1016 del Título 23, para fortalecer los recursos disponibles de la Oficina de Asuntos Monopolísticos para asegurar el cumplimiento de este Capítulo y para sufragar el costo de programas de entrena-miento y mejoramiento profesional de sus funcionarios. (Enfa-sis suplido.)
Es necesario aclarar que dicho artículo fue enmendado posteriormente a los hechos de este caso por la Ley Núm. 212 de 31 de diciembre de 1997,(63) la cual rebajó las pena-lidades que habrán de imponerse por razón de las infrac-ciones a las disposiciones de la Ley para Regular las Ope-raciones de Establecimientos Comerciales. Dicha ley no dispuso para su aplicación retroactiva. (64)
*620Por disposición expresa del Art. 11, supra, toda infrac-ción a la Ley para Regular las Operaciones de Estableci-mientos Comerciales constituye un método desleal e in-justo de competencia. A tenor con dicha disposición, la Oficina de Asuntos Monopolísticos podía presentar y tra-mitar la querella mediante el cauce administrativo, impo-niéndose, de ser procedente, una multa administrativa mí-nima de cinco mil dólares ($5,000) y máxima de cincuenta mil dólares ($50,000).
Una vez probado que el peticionario abrió al público su establecimiento comercial el domingo 21 de agosto de 1994, fuera de las horas especificadas por ley, y que no tomó pre-caución alguna para evitar el acceso del público al área de supermercado, el Departamento de Asuntos del Consumi-dor no podía sino concluir que el Art. 3(a) de la Ley de Monopolios de Puerto Rico(65) se había infringido. En reite-radas ocasiones hemos expresado que las agencias gozan de una amplia discreción en cuanto a la imposición de sanciones.(66) Nuestra revisión en este ámbito se limita a evaluar si la actuación de la agencia al imponer la sanción fue irrazonable o ilegal.(67) Estimamos que la multa im-puesta por el Departamento de Asuntos del Consumidor no fue irrazonable o excesiva.
Concluimos, además, que la actuación del peticionario de operar el área de supermercado fuera del horario per-mitido en ley constituyó una infracción al Art. Ill y al Art. IV(32) del Reglamento sobre Competencia Justa Núm. VII, supra. El Art. Ill del referido reglamento proscribe toda práctica o conducta que constituya una violación a cual-quier legislación antimonopolística vigente o cualquier *621conducta que viole las disposiciones estatutarias que regu-lan o afectan el comercio o la competencia. Reiteramos que el Art. 11 de la Ley para Regular las Operaciones de Esta-blecimientos Comerciales, supra, establece que toda infrac-ción a las disposiciones de ese estatuto constituirá una práctica injusta y desleal de competencia. Por su parte, el Art. IV del referido Reglamento establece, en su inciso (32), que cualquier actuación que constituya una violación a los estatutos que disponen sobre los horarios y días en que deben operar los establecimientos comerciales en Puerto Rico se considerará un método injusto de competencia. La actuación del peticionario infringió las disposiciones de la Ley para Regular las Operaciones de Establecimientos Co-merciales que regula el horario de operaciones de negocios de aquellos establecimientos comerciales cubiertos por dicho estatuto. Por lo tanto, infringió el referido Art. Ill e incurrió en los métodos injustos de competencia a que hace alusión el mencionado Art. IV.
Los honorarios de abogado impuestos al peticionario por el Departamento de Asuntos del Consumidor no son procedentes. La Sec. 1 de la Ley Núm. 10 de 20 de marzo de 1972(68) establece que la imposición de costas y de hono-rarios de abogado sólo es procedente en las acciones que para la protección de los consumidores insten el Departa-mento de Asuntos del Consumidor y la Oficina de Asuntos Monopolísticos del Departamento de Justicia ante el Tribunal de Primera Instancia de Puerto Rico y la Corte de Dis-trito de Estados Unidos para Puerto Rico.(69) La Oficina de Asuntos Monopolísticos presentó la querella ante una agencia administrativa, por lo que resulta improcedente la imposición de honorarios de abogado al querellado. (70)
*622IV
Por los fundamentos antes expuestos, revocaríamos la determinación de la agencia recurrida que dispuso que el aquí peticionario incurrió en violación a los estatutos antes indicados y al Reglamento sobre Competencia Justa Núm. VII, supra, por el hecho de operar, el día y la hora estable-cida, el área de panadería de su establecimiento comercial; revocaríamos la determinación de la agencia recurrida de imponerle al peticionario el pago de honorarios de abogado, y confirmaríamos el resto de la sentencia recurrida.

(1) Ley Núm. 1 de 1ro de diciembre de 1989 (29 L.P.R.A. see. 301 et seq.).


(2) Ley Núm. 77 de 25 de junio de 1964 (10 L.P.R.A. see. 257 et seq.).


(3) Reglamento Núm. 2648 del Departamento de Justicia, efectivo el 29 de mayo de 1980.


(4) Apéndice IV del recurso de certiorari, pág. 42.


(5) íd.


(6) íd., págs. 51-54.


(7) 29 L.P.R.A. see. 304.


(8) 10 L.P.R.A. sees. 259 y 265.


(9) Apéndice IV del recurso de certiorari, pág. 51.


(10) Apéndice III del recurso de certiorari, pág. 18.


(11) Apéndice IV del recurso de certiorari, pág. 43.


(12) íd.


(13) íd., pág. 44.


(14) íd.


(15) íd.


(16) íd.


(17) íd. Véase, además, apéndice XI del recurso de certiorari, pág. 174.


(18) íd.


(19) íd.


(20) íd.


(21) 29 L.P.R.A. see. 305.


(22) Apéndice IV del recurso de certiorari, pág. 45.


(23) j¡n didm Resolución del Departamento de Asuntos del Consumidor no se dispuso nada sobre si el querellado había violado el Art. 9 de la Ley de Monopolios de Puerto Rico, 10 L.P.R.A. see. 256.


(24) Apéndice IV del recurso de certiorari, pág. 46.


(25) íd.


(26) íd.


(27) íd., pág. 47.


(28) íd, pág. 48.


(29) íd.


(30) íd., págs. 24-80.


(31) íd., pág. 25.


(32) Apéndice III del recurso de certiorari, págs. 16-23.


(33) íd.


(34) Apéndice I del recurso de certiorari, pág. 3.


(35) íd., págs. 1-2.


(36) 1989 Leyes de Puerto Rico 701-702.


(37) íd.


(38) Véase Informe de la Comisión Especial sobre el Estudio de la Ley de Cierre de la Cámara de Representantes de Puerto Rico sobre el P. de la C. 819 de 25 de octubre de 1989, pág. 15.


(39) 1964 Leyes de Puerto Rico 248; G.G. & Supp. Corp. v. S. & F. Systs., Inc., 153 D.P.R. 861 (2001).


(40) Apéndice IV del recurso de certiorari, pág. 55.


(41) López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


(42) 3 L.P.R.A. see. 2175; Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000); Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991).


(43) García Oyola v. J.C.A., 142 D.P.R. 532 (1997); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995).


(44) Metropolitana S.E. v. A.R.Pe., supra.


(45) Misión Ind. P.R. v. J.P., supra.


(46) Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387 (1999).


(47) íd.


(48) Ramírez v. Depto. de Salud, 147 D.P.R. 901 (1999).


(49) See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2175; Misión Ind. P.R. v. J.P., supra.


(50) Asoc. Vec. H. San Jorge v. U. Med. Corp, supra; Misión Ind. P.R. v. J.P., supra; Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997).


(51) Misión Ind. P.R. v. J.P., supra.


(52) Com. Seg. P.R. v. Antilles Ins. Co., 145 D.P.R. 226 (1998).


(53) Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407 (1989); Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881 (1999).


(54) 29 L.P.R.A. see. 304. El Art. 1 de la Ley Nrán. 212 de 31 de diciembre de 1997 (29 L.P.R.A. see. 302) enmendó esta disposición para eliminar la restricción de horario durante el cual podían realizarse las labores de mantenimiento de la planta física del establecimiento comercial, dejando esto a la discreción del dueño, agente, gerente o persona encargada del negocio. Este estatuto dispuso su aplicación en forma prospectiva.


(55) 29 L.P.R.A. see. 305. La Ley Núm. 137 de 18 de agosto de 1996 enmendó el inciso (b) del Art. 6 de la Ley para Regular las Operaciones de Establecimientos Comerciales, supra, para incluir los establecimientos comerciales que son propiedad de personas jurídicas en la excepción dispuesta en dicho inciso. De la misma manera, la Ley Núm. 407 de 29 de septiembre de 2000 enmendó el inciso (f) de dicho artículo para aumentar el área de venta de los establecimientos comerciales ubicados dentro de las gasolineras a trescientos cincuenta metros cuadrados. Ninguna de esas en-miendas aplica al caso de autos.


(56) p de la C. Núm. 819 de 16 de octubre de 1989 fue el proyecto de ley que dio base a la Ley para Regular las Operaciones de Establecimientos Comerciales. Véase el Informe de la Comisión Especial sobre el Estudio de la Ley de Cierre de la Cámara de Representantes de Puerto Rico, supra, pág. 17.


(57) Apéndice IV del recurso de certiorari, pág. 44; Apéndice XI del recurso de certiorari, págs. 169-173.


(58) Apéndice IX del recurso de certiorari, pág. 167.


(59) Ley Núm. 91 de 29 de junio de 1954, derogada.


(60) Ley Núm. 120 de 31 de octubre de 1994 (13 L.P.R.A. see. 3001 et seq.).


(61) 13 L.P.R.A. ant. see. 3022; 13 L.P.R.A. see. 8422.


(62) 29 L.P.R.A. see. 310.


(63) 29 L.P.R.A. see. 302 et seq.


(64) Véase, además, E.L.A. v. Frig, y Aim. del Turábo, Inc., 155 D.P.R. 27 (2001).


(65) 10 L.P.R.A. sec. 259(a). El Art. 3(a) de la Ley de Monopolios de Puerto Rico dispone lo siguiente:
“(a) Los métodos injustos de competencia, así como las prácticas o actos injustos o engañosos en los negocios o el comercio, por la presente se declaran ilegales.”


(66) E.L.A. v. Frig. y Alm. del Turabo, Inc., supra.


(67) íd.


(68) 23 L.P.R.A. sec. 1016(a).


(69) E.L.A v. Frig. y Alm. del Turabo, Inc., supra.


(70) Id.